 

 

AO 91 (Rev- 8,0§3§§1,.]3,'3!35@¢00877 Docu_ment 1 Fileo| on 04/19/19 in TXSD Page 1 of 1

{.

 

 

United States Dlstrlct Court &U?#’§§§§*§?T§£§"
soUTHERN DIsTRIcT oF . TExAs ApQJ g 0919
MeALLEN DIvIsIoN `
Davld J. Bradley, mem
UNITED STATES OF AMERICA 4 "
V- CRIMINAL COMPLAINT

/
Jose Genaro HERNANDEZ-Rodriguez
Case Number: M-19-0877-M
AKA:

lAE YOB: 1979

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about :April 8, 2019 in _ Hidalgo County, in

the . ` Southern v District of ` Texas defendants(s) did,
(T rack Statutory Language oijj”ense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title ' 8 United States Code, Section(s) ' 1326 (Fe|ony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts: v '

On April 8, 2019, Jose Genaro HERNANDEZ-Rodriguez a citizen `ot` Mexico was encountered by»Immigration Officers at the.
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration'and Customs Enforcement on April 18§ 2019. Record checks revealed the
defendant was formally removed from the United States to Mexico for the third (3rd) time on January 26, 2016 via the
Laredo, Texas Port of Entry. The defendant was instructed not to return without permission from the Attorney General or"
the Secretary of Homeland Security of the United States. The defendant claims to have illegally re-entered the United States
on or about March 26, 2016 by wad_ing the Rio Grande River at or near Hidalgo, Texas.. On March 23, 2015, the defendant
was convicted of 8 USC 1326 Alien Unlawfully Found` m the United States After Deportation, Having Previously Been
Convicted of a Felony and sentenced to twelve (12) months to the custody of the United States Bureau of Prisons and three (3)
years supervised release.

 

 

Continued on the attached sheet and made a part of this complaint

Complaint ap roved byw AUSA

Ai/$A
~l/H/rf ®9' M Q/M

     
   

Maurice S_anchez D€PoKTIH"lM) 0%;¢¢&)[¢6 €

 

 

Sworn t" efore me and subscribed in my presence, Printed Name of Comp|amant
Aprfl 19, 2019 ' ` 45sz 1 ' at MeAllen, Texas
D_'ate City and State

Peter E. Ormsby U.S. Magistrate Judge // /; `/: M

Name and rifle ofJudicial officer _ ' §Enature of Judlelal officer /

 

